DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see terminal disclaimer, filed 5/02/2022, with respect to claims 1-3 have been fully considered and are persuasive.  The ODP rejection of claims 1-3 has been withdrawn. 
Applicant’s arguments, see page 5, filed 5/02/2022, with respect to claims 1-3 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-3 has been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos: 10,650,833 and 10,089,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed correspondence dated 5/2/2022 was reviewed. Applicant claims a method/system/computer-readable storage medium to perform the method for rendering an audio program from an encoded bitstream, the encoded bitstream comprising a sequence of containers for a corresponding sequence of audio program frames, wherein each container comprises, for an audio program frame, presentation data and a plurality of substream entities and wherein each substream entity contains object channel audio data and metadata, the method comprising: extracting the presentation data from said container for an audio program frame of the encoded bitstream, wherein the presentation data is indicative of a presentation of the audio program, and wherein the presentation data is configured to identify one or more a substream entities from the plurality of substream entities, wherein the one or more substream entities are used for the audio program to be rendered; and rendering, based on the presentation data, object channel audio data and metadata corresponding to each of the one or more substream entities, wherein the metadata is indicative of a position within a presentation environment from which the corresponding object channel audio data is to be rendered; and wherein the object channel audio data is indicative of audio content of one or more audio signals. Applicant argues on page 5, that that the Schreiner reference fails to teach the claimed, “wherein the presentation data is configured to identify one or more substream entities from the plurality of substream entities, wherein the one or more substream entities are used for the audio program to be rendered,” as amended. Examiner agrees. The cited prior art of record fails to fairly teach or disclose the claimed combination of features. Therefore claims 1-3 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892. Patent Nos. 10,650,833 and 10,089,991 are closest prior art and are issued to the same Applicant, and a Terminal Disclaimer has been filed and accepted. See above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658